DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on September 4, 2020 is acknowledged.

Response to Amendment
Applicant amended claims 1, 8-10, and 16.

Claims 1 and 3-16 are pending and have been examined.

Response to Arguments
Applicant's arguments filed 1 and 3-16 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 1 and 3-16 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that its claims are not directed to an abstract idea and its data structure is eligible subject matter. Examiner does not find this argument persuasive. Applicant’s claims are directed to determining a financial value for a base object which is a fundamental economic practice. The abstract nature of the claims does not change because the calculation of the financial value utilizes the data structure (the various 
Applicant again argued that the claims cannot be performed in the human mind. Examiner does not find this argument persuasive and maintains its previous response. Whether or not the claims can be performed in the human mind is not a consideration as to whether the claims are directed to Certain Methods of Organizing Human Activity. While that may be a consideration for claims directed to Mental Processes, this is not the basis for Examiner’s rejection. The determination for Certain Methods of Organizing Human Activity does not consider whether the claims can be practically performed in the human mind. Furthermore, Applicant’s claims could be performed mentally given enough time. Merely because the computerized embodiment could perform the method more efficiently does not preclude the method being performed mentally, See Figure 6B. Applicant’s arguments regarding whether the claims are a mental process are moot. As noted above Applicant is not improving technology either. The use of the data structure is not more than various (existing) relationships between objects arranged as nodes.
Applicant argued that its claims are practical application of the abstract idea. Examiner does not find this argument persuasive. Again, Applicant is not improving technology for the reasons stated above. Applicant does not meet any other standard that is indicative of a practical application. Applicant is merely arguing that the utility of the claims means it is a practical application. This is not the standard for assessing whether claims qualify as a practical application. Mere utility is not sufficient to qualify as a practical application. Applicant is not improving technology but rather the business method implemented by the technology. The underlying issue address by the Applicant is not that the technology was incapable of performing these actions but rather no instructed the technology to perform these actions. It is not a technological improvement to tell the underlying technology to do something it was always capable of doing.
Applicant then repeats its above arguments (the claims are not abstract, the claims recite a practical application/technological improvement). Examiner maintains its above position that the arguments are not persuasive.
Applicant argued that the human mind cannot perform the claims. Examiner does not find this argument persuasive. As stated above, this position is incorrect and also irrelevant. A human mind, given enough time, is capable of performing this methodology. Additionally, under the broadest reasonable interpretation of the claims, it is not even a requirement that the data structure (nodes and links) be that large and could easily be performed mentally; see Figures 3, 4, and 7. Furthermore it is not a consideration as to whether Applicant’s claims are directed to certain methods of organizing human activity. 
Applicant argued that its range reduction system is a technical improvement. Examiner does not find this argument persuasive. Applicant is not improving technology by potentially analyzing less data. Applicant is merely improving the business methodology implemented by the technology; any improved efficiency or reduced analysis is in the business method itself not in an improvement to technology. A potential reduction in resources due to an improved methodology is not an improvement to the underlying technology. The underlying technology functions in the exact same way. Performing an improved business methodology is not a technical improvement even if it does result in increases efficiency. Furthermore, Applicant’s claims do not appear to be utilizing the range of values in any sort of calculation whereby having a smaller range (e.g., $80-$90 vs. $70-$100) would result in fewer calculations.
Applicant argued that its claims are a practical application because its system do not preempt the abstract idea/monopolize the judicial exception. Examiner does not find this argument persuasive. By performing the two-part Mayo test, Examiner has addressed preemption. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.
Applicant repeats its arguments that it recites an improved business method and analyzes less data. Examiner maintains its positions that the arguments are incorrect and do not mean the claims amount to eligible subject matter, whether considered as a non-abstract idea or a practical application.
Applicant argued that its claims amount to significantly more. Examiner does not find this argument persuasive. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Applicant’s specification discloses that the claims may be implemented with a general-purpose computer. Additionally, MPEP 2106.05(f) states applying a computer as a tool is not indicative of significantly more. MPEP 2106.05(g) discusses how extra-solution activity is well-understood, routine, and conventional. Applicant merely alleges its claims are something other than what is well-understood, routine, and conventional and provides no analysis as to how its claims meet that standard. The elements that Applicant identified are either the abstract idea itself (which are not “additional elements”) or extra-solution activity. The elements related to the abstract idea itself cannot amount to significantly more than the abstract idea. Furthermore Applicant is arguing that the abstract idea itself is not well-understood, routine, and conventional. This is not sufficient to amount to significantly more. The additional elements, or ordered combination of elements are what must amount to significantly more. Therefore merely alleging all of the elements of the abstract idea amount to significantly more is not persuasive.
Applicant argued Examiner must provide evidence that something is well-understood, routine, and conventional. Examiner does not find this argument persuasive. Examine has provided the necessary evidence. Examiner is not required to show that the abstract idea itself is well-understood, routine, and conventional Furthermore, Applicant merely alleges its claims are something other than well-understood, routine, and conventional and provides no analysis as to how they differ from what is well-understood, routine, and conventional. The evidence that the additional elements are well-understood, routine, and conventional is provided in the 101 rejection. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Applicant’s specification discloses that the claims may be implemented with a general purpose computer. Additionally, MPEP 2106.05(f) states applying a computer as a tool is not indicative of significantly more. MPEP 2106.05(g) discusses how extra-solution activity is well-understood, routine, and conventional.
Applicant argued that the lack of a prior art rejection means the claims are not well-understood, routine, or conventional. Examiner does not find this argument persuasive. The novelty/non-obviousness analysis is separate from the subject matter eligibility analysis. Merely because the claims are novel does not mean they amount to eligible subject matter. Furthermore a claim may be novel and recite ineligible subject matter; a novel, non-obvious abstract idea is still an abstract idea.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of selecting a value for the first base object. 

Claim 1 recites the limitations of
A method for determining an optimized value of a base object from among a range of values, the method comprising: 
a data structure comprising data indicative of a plurality of base objects, the data for each of the plurality of base objects including data indicative of one or more previously received transaction requests therefore, 
each transaction request defining a value, which would satisfy the request, of the associated base object which may be different from another value defined by another of the transaction requests defining a range there between, 
the plurality of base objects including first and second base objects 
data indicative of one or more composite objects, wherein each composite object associates at least two constituent of the plurality of base objects or others of the one or more composite objects, the data for each of the one or more composite objects including data indicative of one or more previously received transaction requests therefore, 
each transaction request defining a value, which would satisfy the request, of the associated composite object which may be different from another value defined by another of the transaction requests defining a range therebetween; 
wherein the data structure defines one or more inter-object relationships between two or more of the plurality of base objects via one or more of the one or more composite objects having at least one constituent base object which comprises at least one of the two or more of the plurality of base objects, each of the one or more inter-object relationships defining a route which links the data indicative of one of the plurality of base objects in the data structure to the data indicative of another of the plurality of base objects in the data structure; 
identifying all of the routes between the first base object and the second base object in the data structure, wherein each identified route is defined  by one or more composite objects and includes at least one composite object that is associated with at least one of the first base object or the second base object; 
and wherein the identifying further comprises:
traversing the data structure, based on the stored data indicative of the plurality of base objects and the stored data indicative of the one or more composite objects to identify all sets of base objects of the plurality of base objects, wherein each identified set includes each of: 
a first subset including the first base object and a composite object associated therewith; 
a second subset including the second base object and a composite object associated therewith 
and one or more subsets including two intermediate composite objects, of the one or more composite objects, associated with each other, wherein each of the intermediate composite objects are included in at least one of the other subsets, and wherein the first, second and the one or more subsets may be the same subsets; 
and identifying all unique combinations of the first, second and one or more subsets beginning with the first subset and ending with the second subset, each unique combination defining a particular of the routes between the first base object and the second base object; 
and wherein the method further comprises: for each of the particular routes, 
obtaining, from the data structure, the data indicative of a high value and a low value defined by the transaction requests associated with  each composite object defining the particular route; 
and determining a route range based on the data indicative of the value defined by one of the transaction requests associated with the second base object and the high and low values of each of the composite objects defining the particular route; 
generating a second range of values based on the route ranges of the particular routes, the second range of values being smaller than the first range of values, the second range of values defining a range of values which would satisfy the previously received transaction requests associated with the second base object and each composite object of the particular route; 
determining, based on the second range of values determined for each particular route, the particular route for which a maximum number of previously received transactions are satisfied by the second range of values determined based thereon; 
for the first base object, the second range of values determined based on the identified route for which the maximum number of previously received transactions are satisfied; 
and wherein the method further comprises selecting the optimized value for the first base object from among the second range of values, the number of satisfied previously received transactions being maximized thereby.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a memory, a processor, a data structure; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These computer components generally like the judicial exception to a technical environment. These limitations are not indicative of integration of the judicial exception into a practical application. The limitations of 
storing the data for each of the plurality of base objects
storing data indicative of one or more composite objects
obtaining the data indicative of a high value and a low value defined by the transaction requests associated with  each composite object defining the particular route
storing for the first base object, the second range of values

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a memory, a processor, a data structure; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of 
storing the data for each of the plurality of base objects
storing data indicative of one or more composite objects
obtaining the data indicative of a high value and a low value defined by the transaction requests associated with  each composite object defining the particular route
storing for the first base object, the second range of values

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0064] and [0233-0259] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 3-16 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 3-16 are directed to an abstract idea. Thus, the dependent claims 3-16 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 
Prior Art
There was no prior art rejection on file in the Application. Examiner has conducted an updated prior art search. Based on search and consideration, Examiner will not provide a prior art rejection to claims 1 and 3-16



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693